          Case 5:19-cv-01929-EJD Document 111 Filed 02/08/21 Page 1 of 3




 1   James J. Foster
     jfoster@princelobel.com
 2   Aaron S. Jacobs (CA No. 214953)
     ajacobs@princelobel.com
 3   Thomas R. Fulford
     tfulford@princelobel.com
 4   PRINCE LOBEL TYE LLP
     One International Place, Suite 3700
 5   Boston, MA 02110
     617-456-8000
 6
     Attorneys for Plaintiff
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN JOSE DIVISION
11
     UNILOC 2017 LLC,                               Civil Action No. 5:19-cv-01929-EJD
12
            Plaintiff,                              STATEMENT OF RECENT DECISIONS
13
     v.
14                                                  Regarding:        Dkt. No. 105
     APPLE INC.,                                    Hearing Date:     Feb. 9, 2021
15
            Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
          Case 5:19-cv-01929-EJD Document 111 Filed 02/08/21 Page 2 of 3




 1          Pursuant to Local Rule 7-3(d)(2) and in connection with Uniloc 2017 LLC’s (“Uniloc”)

 2   opposition, Dkt. No. 107, to Apple Inc.’s (“Apple”) Administrative Motion for Relief from

 3   Protective Order, Dkt. No. 105, Uniloc hereby files this Statement of Recent Decisions.

 4          Apple’s co-plaintiff in the antitrust matter, Intel Corporation (“Intel”), recently filed motions

 5   to modify the protective orders in three separate litigations involving one of the other antitrust co-

 6   defendants, VLSI Technologies LLC. (“VLSI”). In those motions, Intel sought relief similar to the

 7   relief that Apple is seeking here, i.e., modification of the protective order so that it could try to use

 8   designated information to support Intel and Apple’s amended antitrust complaint. The courts in each

 9   of those cases decided as follows:

10              •   In VLSI Technologies LLC v. Intel Corporation, C19-cv-977-ADA (W.D. Tex),
                    Judge Albright denied Intel’s motion. A transcript of the February 1, 2021,
11                  hearing before Judge Albright is attached as Exhibit 1. Judge Albright’s order
12                  denying Intel’s motion is on page 17.
                •   In VLSI Technologies LLC v. Intel Corporation, 18-cv-00966-CFC-CJB (D. Del.),
13                  Magistrate Judge Burke granted Intel’s motion on February 3, 2021. A copy of
14                  this order is attached as Exhibit 2.
                •   In VLSI Technologies LLC v. Intel Corporation, 5:17-cv-05671-BLF (N.D. Cal.),
15                  Magistrate Judge Cousins denied Intel’s motion on February 5, 2021. A copy of
16                  this order is attached as Exhibit 3.

17          On February 5, 2021, Apple filed a Statement of Recent Decision. See Dkt. No. 110. In that

18   filing, Apple noted and attached the order from the District of Delaware. Apple also noted, but did

19   not attach any documents relating to, the order from the Western District of Texas. Magistrate Judge

20   Cousins of this District issued his order on February 5, 2021, prior to Apple’s Statement of Recent

21   Decision, albeit only by about an hour; it was not noted in Apple’s filing.

22

23

24

25

26

27

28

     STATEMENT OF RECENT DECISION                         1                            Civil Action No. 5:19-CV-01929-EJD
          Case 5:19-cv-01929-EJD Document 111 Filed 02/08/21 Page 3 of 3




 1   DATED: February 2, 2021             Respectfully submitted,

 2                                       /s/ Aaron S. Jacobs
                                         James J. Foster
 3                                       jfoster@princelobel.com
                                         Aaron S. Jacobs (CA No. 214953)
 4                                       ajacobs@princelobel.com
                                         Thomas R. Fulford
 5                                       tfulford@princelobel.com
                                         PRINCE LOBEL TYE LLP
 6                                       One International Place, Suite 3700
                                         Boston, MA 02110
 7                                       617-456-8000

 8                                       Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STATEMENT OF RECENT DECISION             2                         Civil Action No. 5:19-CV-01929-EJD
